Citation Nr: 1026984	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disability (to 
include paranoid schizophrenia and posttraumatic stress disorder 
(PTSD)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1967 to January 1968 and from April 4, 1972 to April 21, 1972.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2010, the Board received an additional statement and 
evidence from the Veteran.  Given the disposition below, 
forwarding this submission to the RO for their initial 
consideration is not necessary, as the Veteran is not prejudiced 
by the Board's initial review of the submission.
  
Although the RO implicitly reopened the Veteran's claim by 
deciding the issue on its merits in a June 2005 rating decision, 
the question of whether new and material evidence has been 
received to reopen the claim must be addressed in the first 
instance by the Board because that issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383. The Board has 
characterized the claim accordingly.

The matter of entitlement to service connection for a 
psychiatric disability (to include paranoid schizophrenia 
and PTSD) on de novo review is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his 
part is required.  


FINDINGS OF FACT

1. An unappealed June 2003 rating decision declined to reopen the 
Veteran's claim of service connection for a psychiatric 
disability (to include PTSD and schizophrenia) which was 
previously denied based essentially on a finding that his 
diagnosed psychiatric disability was unrelated to his service. 
2. Evidence received since the June 2003 rating decision includes 
VA outpatient treatment records noting that the Veteran has a 
diagnosis of PTSD, and two buddy statements corroborating his 
alleged stressor of being assaulted while on active duty; relates 
to the unestablished facts necessary to substantiate the claim of 
service connection for a psychiatric disability; and raises a 
reasonable probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for a variously diagnosed psychiatric 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as this decision grants in full the portion of 
the claim that is addressed, there is no reason to belabor the 
impact of the VCAA on this matter as any notice error or duty to 
assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

An unappealed June 2003 rating decision continued the denial of 
the Veteran's claim of service connection for the variously 
diagnosed psychiatric disability (which was previously denied 
essentially based on a finding that the variously diagnosed 
psychiatric disability was unrelated to service).  That decision 
(and the prior ones) is final based on the evidence of record at 
the times they were decided.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Pertinent evidence of record at the time of the June 2003 rating 
decision included: the Veteran's service treatment records (STRs) 
which show a diagnosis of acute paranoid schizophrenia; a July 
1991 letter from the Veteran relating that he and fellow marines 
sustained injuries in a fight; 2002 to 2003 VA outpatient 
treatment records showing ongoing mental health treatment; and 
diagnoses of dysthymia and personality disorder not otherwise 
specified (NOS).

Evidence received since the June 2003 rating decision includes: a 
November 2005 letter from the Veteran's spouse detailing his 
psychological and emotional difficulties and his injuries from a 
brawl in New York; the Veteran's May 2006 stressor statement 
describing an assault he suffered in July 1971 while in service; 
a May 2006 letter from K.M.G. to the effect that he served with 
the Veteran and that they were both assaulted in July 1971; a 
January 2007 letter from R.C. noting that he and the Veteran were 
attacked at a baseball game in the summer of 1970; 2006 VA 
outpatient treatment records noting diagnoses of dysthymia and 
depression; 2008 VA outpatient treatment records noting a 
diagnosis of PTSD. 

As the June 2003 rating decision denied the Veteran's claim of 
service connection for a psychiatric disability on the basis that 
the diagnosed psychiatric disability was not shown to be related 
to service and PTSD was not diagnosed, for evidence to be new and 
material in this matter, it must be evidence not of record in 
June 2003 that addresses these bases for denial.  As the 
additional evidence received since June 2003 includes both VA 
treatment records showing a diagnosis of PTSD and buddy 
statements corroborating a stressor event in service (which for 
purposes of reopening are considered credible), it relates to the 
unestablished facts necessary to substantiate the claim of 
service connection for a psychiatric disability, and raises a 
reasonable possibility that the claim will be substantiated.  
Accordingly, the additional evidence received is both new and 
material, and the claim of service connection for a variously 
diagnosed psychiatric disability may (and must) be reopened. 


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, 
the Board is of the opinion that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159 (2009).   

The Veteran alleges that he has PTSD as a result of being 
assaulted by gang members at a Los Angeles Dodgers baseball game 
in July of 1971 while on active duty at Camp Pendleton, 
California.  He relates that after the assault he was 
hospitalized, and then returned to Camp Pendleton.  At the outset 
the Board notes on de novo review it must first be determined 
whether the Veteran was in fact on active duty at Camp Pendleton 
when the alleged assault occurred.  The Veteran's confirmed 
periods of active duty are July 1967 to January 1968 and April 4, 
1972 to April 21, 1972.  His service personnel records (201 file) 
appear to indicate that he had active duty for training (ACDUTRA) 
from June 26, 1971 to July 11, 1971.  They also indicate that he 
was assigned to a unit based out of Tucson, Arizona in July 1971.  
The evidence of record contains two letters from service members 
who claim they were present with the Veteran and were also 
assaulted at the game. Verification that these service members 
were also stationed at Camp Pendleton in July 1971 would provide 
corroboration of their accounts.  And if the alleged stressor 
event is corroborated, a psychiatric examination to determine 
whether the Veteran has a diagnosis of PTSD in accordance with 
DSM-IV (based on the corroborated stressor) would be necessary.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for verification of 
whether the Veteran was stationed on 
ACDUTRA at Camp Pendleton, California in 
July 1971 (if so, there should be 
confirmation of the dates of the ACDUTRA). 

2.	The RO should verify whether Richard Clark 
and Kevin M. Gilmartin were also stationed 
on active duty with the Veteran's unit at 
Camp Pendleton in July 1971. 

3.	Thereafter, the RO should make a formal 
determination as to whether there is 
credible supporting evidence that the 
claimed in-service stressor occurred 
(making any credibility assessments 
necessary).  The RO should explain the 
basis for any finding that there is no 
credible supporting evidence of a claimed 
in-service stressor event.

4.	If the Veteran's alleged stressor event in 
service is found to be corroborated, the 
RO should arrange for a psychiatric 
examination of the Veteran to determine 
whether he has any psychiatric disability 
that is etiologically related to his 
service, and specifically whether he has 
PTSD (or other psychiatric disability) 
resulting from the corroborated stressor 
event in service.  The examiner must be 
advised by the RO of what stressor event 
in service is found corroborated.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  The examiner must opine whether 
the Veteran has a diagnosis of PTSD (or 
other psychiatric disability) related to 
the corroborated stressor event in 
service, and explain the rationale for all 
opinions given.  If it is determined that 
the Veteran was exposed to a stressor 
event in service, but does not meet the 
criteria for a diagnosis of PTSD the 
examiner must explain in detail why the 
criteria are not met. 

5.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


